Citation Nr: 1021244	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-09 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which found that the appellant did not have 
qualifying military service for entitlement to VA benefits.

In March 2010, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington D.C. to 
furnish the appellant with a copy of the January 2010 
Supplemental Statement of the Case (SSOC) at the appropriate, 
current address of record.  That action completed, the matter 
has properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) found no 
evidence that the appellant served as a member of the 
Commonwealth Army of the Philippines, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. § 
107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.40 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2009).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2009).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-
time duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b) 
(2009).  "Armed Forces" consists of the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including 
their Reserve components.  38 C.F.R. § 3.1 (2009).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2009).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2009).

Establishing veteran status for Philippine service requires 
that an applicant prove service in the Regular Philippine 
Scout or as a member of one of the regular components of the 
Philippine Commonwealth Army while serving with the Armed 
Forces of the United States (including members of the 
irregular forces guerrilla) with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  38 
C.F.R. § 3.41 (2009).

In this case, the appellant submitted a Certification of his 
service issued by the General Headquarters of the Armed 
Forces of the Philippines, as well as an Affidavit for 
Philippine Army Personnel.  Both documents indicate that the 
appellant was a member of the U.S. Armed Forces of the Far 
East (USAFFE).

In October 2006, the NPRC stated that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

Pursuant to the Board remand in September 2008, additional 
evidence of record was resubmitted to the NPRC to verify or 
recertify the appellant's military service.  In a response, 
dated in December 2008, the NPRC stated that the service 
department "cannot identify a record based on information 
furnished."

This verification is binding on VA such that VA has no 
authority to change or amend the finding.  Duro v. Derwinski, 
2 Vet. App. 530 (1992).  The appellant has not alleged that 
the refusal to verify his military service was based on 
incorrect, incomplete, or erroneous information.

The Board acknowledges the appellant's contentions that he 
served as a member of the USAFFE.  However, in the absence of 
evidence that he had qualifying service in the United States 
Armed Forces, the appellant does not meet the basic 
eligibility requirements for the benefit he is seeking.  His 
claim must therefore be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, in a 
case in which the law is dispositive, the claim must be 
denied based on a lack of entitlement under the law).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the appellant 
dated in April 2006 and October 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


